          Case 1:19-cv-10497-JMF Document 143 Filed 10/02/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 FAT BRANDS INC.,
                                                               Case No.: 19-CV-10497
                                    Plaintiff,
                                                               ORDER OF DEFAULT JUDGMENT
         -against-

 PPMT CAPITAL ADVISORS, LTD., ROYAL
 GULF CAPITAL CORPORATION, KARL
 DOUGLAS, WESLEY RAMJEET, SJ GLOBAL
 INVESTMENTS WORLDWIDE, LTD., SJ
 GLOBAL INVESTMENTS LTD, PETER
 SAMUEL, NEIL WALSH, KRISTINA FIELDS
 AND MICKEY EDISON.
                                     Defendants.
 ----------------------------------------------------------x



                                         DEFAULT JUDGMENT

        This action having been commenced on November 13, 2019 with the filing of the

Complaint (ECF No. 17), and a copy of the Summons and Complaint having been served on

Defendant PPMT Capital Advisors, Ltd. (“Defendant”) on November 18, 2019 and proof of

service having been filed on December 5, 2019 (ECF No. 31); and on April 3, 2020 the Amended

Complaint having been filed (ECF No. 97), and on July 2, 2020 a copy of the Amended Complaint

having been served on Defendant and proof of service having been filed on July 9, 2020 (ECF No.

121), and the Defendant having failed to answer either the Complaint or the Amended Complaint,

and the time for answering both the Complaint and the Amended Complaint having expired, it is:

        ORDERED, ADJUDGED AND DECREED: That Plaintiff FAT Brands Inc. shall have

judgment against defendant PPMT Capital Advisors, Ltd. as to liability, and only with respect to

the First Claim for Relief set forth in Plaintiff’s Amended Complaint.




                                                         1
         Case 1:19-cv-10497-JMF Document 143 Filed 10/02/20 Page 2 of 2




       As discussed on the record at the hearing conducted before the Court on October 1, 2020,

Plaintiff FAT Brands Inc. shall file a letter no later than October 8, 2020 addressing 1) whether

the attorney’s fees it seeks are recoverable as damages for the liability established for the First

Claim for Relief; 2) whether the attorney’s fees sought should be reviewed for fairness and

reasonableness; and 3) whether the Court has authority to enter partial judgment as to damages

for the First Claim for Relief while allowing Plaintiff to seek further damages for the same claim

at a future date. By the same date, Plaintiff shall also file under seal for ex parte in camera

review the records supporting Plaintiff’s entitlement to the attorneys’ fees sought.

       SO ORDERED.

Dated: October 2, 2020
       New York, New York


                                       By:
                                               Jesse M. Furman
                                               United States District Judge




                                                  2
